J-S19015-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: L.H.Y., A MINOR                  IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
APPEAL OF: D.Y.C., MOTHER
                                                          No. 1824 EDA 2015


                      Appeal from the Decree May 15, 2015
              In the Court of Common Pleas of Philadelphia County
                 Family Court at No(s): CP-51-AP-0000292-2013


BEFORE: BENDER, P.J.E., STABILE, J. AND MUSMANNO. J.

MEMORANDUM BY BENDER, P.J.E.:                             FILED APRIL 04, 2016

       D.Y.C. (“Mother”) appeals from the decree entered May 15, 2015, in

the Court of Common Pleas of Philadelphia County, which involuntarily

terminated her parental rights to her minor daughter, L.H.Y. (“Child”), born

in September of 2010.1,      2
                                 Additionally, Mother’s counsel has filed a petition

to withdraw and brief pursuant to Anders v. California, 386 U.S. 738

(1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). Upon

review, we grant counsel’s petition to withdraw and affirm the termination

decree.
____________________________________________


1
  The trial court entered a separate decree that same day terminating the
parental rights of Child’s father, W.Y. (“Father”). Father filed an appeal from
that decree, which was docketed at 1951 EDA 2015. On December 3, 2015,
this Court entered a per curiam order dismissing Father’s appeal for failure
to file a brief.
2
 We note that the certified record in this case was originally due on July 15,
2015. However, this Court did not receive the record from the trial court
until well past the due date, on September 22, 2015. As a result, the
briefing schedule in this matter was delayed by over two months.
J-S19015-16


     The trial court summarized the factual and procedural history of this

matter as follows.

     Mother has had a history with the Department of Human
     Services (“DHS”) since December 21, 2007. On November 30,
     2009, Mother had her parental rights terminated as to another
     child, a sibling of [Child.] [In September of 2010], Mother gave
     birth to . . . Child at Temple University Hospital. Mother tested
     positive for Benzodiazepines and Opiates and was not aware of
     her pregnancy until she went into labor. At Child’s birth, it was
     discovered that Child suffered from severe neurological
     problems.      As a result the Child was transferred to St[.]
     Christopher’s Hospital for Children for further treatment. On
     October 22, 2010, DHS received a General Protective Services
     (“GPS”) report alleging that Child suffered a severe infection and
     a severe hemorrhage, which caused Child’s brain damage. The
     report further alleged that Mother’s use of drugs during
     pregnancy contributed to Child’s condition. In October of 2010,
     DHS requested [Father] to apply for custody. However, [F]ather
     failed to do so. On November 11, 2010, DHS implemented
     medical In-Home Protective Services (“IHPS”). Mother would
     have visits with the Child only under supervision. Child was
     discharged from the hospital on November 12, 2010[,] and
     Father further agreed to ensure Child’s attendance [at] all
     medical appointments and [ensure the reception of] all the
     necessary medication. On December 13, 2010, DHS learned
     that Child was infected with scabies and that on December 16,
     2010[,] Child missed a medical appointment. On December 17,
     [2010,] DHS obtained an [order of protective custody (“OPC”)].
     At the Shelter Care hearing, on December 20, 2010, the OPC
     was lifted and Child was committed tempora[ri]ly to DHS. On
     December 30, 2010, Child was adjudicated dependent. The trial
     court awarded Mother with supervised visits with the Child.
     Mother was also referred to the Clinical Evaluation United
     (“CEU”), to the Achieving Reunification Center (“ARC”) and for a
     parenting capacity evaluation.

     On March 24, 2011, at a Permanency Review hearing, the trial
     court took notice that Mother had not visited the Child, and also
     found Mother to be non-compliant with her [Family Service Plan
     (“FSP”)] objectives. The trial court granted Mother bi-weekly
     supervised visits. At [the] next Permanency Review hearing, on
     August 8, 2011, Mother was [again found] non-compliant with

                                   -2-
J-S19015-16


     her FSP objectives. On September 8, 2011, a FSP was held but
     Mother did not attend. Mother’s objectives were to maintain
     recovery from drug and alcohol problems by participating in [a]
     drug/alcohol      evaluation,    to    comply   with   treatment
     recommendations, and to sign an authorization to allow DHS to
     obtain copies of [the] evaluation and progress report. Mother
     also had to maintain a relationship with her Child by attending
     her visits and keeping regular contact with the Child and the
     social worker. Additionally, Mother had to provide adequate
     living conditions to the Child by locating and occupying suitable
     housing.     Mother also had to stabilize her mental health
     problems by participating in a mental health evaluation and
     complying      with    all   the    treatment  recommendations.
     Furthermore, Mother had to sign an authorization to allow DHS
     to obtain copies of her mental health progress. Finally, Mother
     also had to attend a parenting capacity evaluation to determine
     her ability to parent her Child. At a Permanency Review hearing,
     on December 1, 2011, Mother’s compliance with her FSP
     improved to moderate. Mother’ visitations remained supervised
     and she was ordered to sign releases of information from JFK
     Community Mental Health Center (“JFK”). DHS was also ordered
     to refer Mother for a parenting capacity evaluation.

     On February 9, 2012, the trial court granted a continuance. On
     April 30, 2012, at a Permanency Review hearing, Mother was
     found in moderate compliance with her FSP. The trial court
     further found that Mother received mental health treatment
     though JFK and completed parenting classes through JFK.
     Mother was also ordered by the trial court to provide names of
     family members. On June 11, 2012, the trial court granted a
     continuance as requested by DHS. . . . On July 5, 2012, Mother
     was found minimally compliant with her FSP objectives. The trial
     court found that Mother was attending JFK therapy. However,
     the trial court also found that Mother refused to attend the
     parenting capacity evaluation ordered by the court and Mother
     had not obtained suitable housing. On September 20, 2012, the
     trial court issued a continuance order.

     On January 9, 2013, at a Permanency Review hearing, the trial
     court found that Mother had made only one visit, for 10 minutes,
     since November 29, 2012. On June 3, 2013, at a Permanency
     Review hearing, the trial court found Mother in moderate[]
     compliance with her FSP. On October 9, 2013, and January 14,
     2014, the trial court granted a continuance. On February 7,
     2014, Mother was found in non-compliance with her FSP. On

                                   -3-
J-S19015-16


       July 30, 2014, Mother was found in minimal compliance with her
       FSP. On July 30, 2014, a Goal Change status hearing took
       place. . . .

Trial Court Opinion, 9/18/2015, at 1-3.

       On May 16, 2013, DHS filed a petition to terminate Mother’s parental

rights to Child involuntarily. A termination hearing was held on September

25, 2014, and March 10, 2015.3 During the hearing, the trial court agreed

to hold its decision in abeyance in order to give Mother the opportunity to

relinquish her parental rights voluntarily.      N.T., 3/10/2015, at 4.   Court

reconvened on May 15, 2015, at which time it was determined that Mother

had not relinquished her parental rights. Thus, the court entered its decree

terminating Mother’s parental rights to Child involuntarily.     Mother timely

filed a notice of appeal on June 15, 2015, along with a concise statement of




____________________________________________


3
  The trial court states in its opinion that the termination hearing took place
on September 25, 2014, December 19, 2014, and March 10, 2015. Trial
Court Opinion, 9/18/2015, at 3. Our review of the record indicates that the
termination hearing commenced on September 25, 2014, and that the
hearing was scheduled to continue on January 29, 2015. N.T., 9/25/2014,
at 50; Permanency Review Order – Amended, 9/25/2014; Continuance
Order, 9/25/2014. The court then held a status hearing on December 19,
2015. Notice of Status Hearing, 12/2/2014 (stating, “this cas[e] has been
rescheduled from 1/29/15 to 12/19/14 for status hearing only”)
(capitalization omitted); Permanency Review Order, 12/19/2014.              The
termination hearing was continued to February 9, 2015, and then continued
again to March 10, 2015.            Permanency Review Order, 12/19/2014;
Continuance Order, 2/9/2015.



                                           -4-
J-S19015-16


errors complained of on appeal.4 Mother’s counsel filed an Anders brief and

a petition to withdraw on October 22, 2015.

       Before reaching the merits of Mother’s appeal, we must first address

counsel’s request to withdraw.         See Commonwealth v. Rojas, 874 A.2d

638, 639 (Pa. Super. 2005) (“‘When faced with a purported Anders brief,

this Court may not review the merits of the underlying issues without first

passing on the request to withdraw.’”) (quoting Commonwealth v. Smith,

700 A.2d 1301, 1303 (Pa. Super. 1997)). “In In re V.E., 417 Pa.Super. 68,

611 A.2d 1267 (1992), this Court extended the Anders principles to appeals

involving the termination of parental rights.” In re X.J., 105 A.3d 1, 3 (Pa.

Super. 2014). To withdraw pursuant to Anders, counsel must:

       1) petition the court for leave to withdraw stating that, after
       making a conscientious examination of the record, counsel has
       determined that the appeal would be frivolous; 2) furnish a copy
       of the [Anders] brief to the [appellant]; and 3) advise the
       [appellant] that he or she has the right to retain private counsel
       or raise additional arguments that the [appellant] deems worthy
       of the court’s attention.



____________________________________________


4
  We note that Mother had thirty days to appeal the trial court’s termination
decree, meaning that her notice of appeal would normally be due by June
14, 2015. See Pa.R.A.P. 903(a) (“Except as otherwise prescribed by this
rule, the notice of appeal . . . shall be filed within 30 days after the entry of
the order from which the appeal is taken.”). However, because June 14,
2015, was a Sunday, Mother’s notice of appeal was timely filed on Monday,
June 15, 2015. See 1 Pa.C.S.A. § 1908 (“Whenever the last day of any
such period shall fall on Saturday or Sunday, . . . such day shall be omitted
from the computation.”).



                                           -5-
J-S19015-16


Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.

2009)).   With respect to the third requirement of Anders, that counsel

inform the appellant of his or her rights in light of counsel’s withdrawal, this

Court has held that counsel must “attach to their petition to withdraw a copy

of the letter sent to their client advising him or her of their rights.”

Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

      Additionally, an   Anders    brief   must   comply   with the   following

requirements:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous;
      and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to
      the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      In the instant matter, counsel has filed a petition to withdraw,

certifying that he has reviewed the case and determined that Mother’s

appeal is wholly frivolous.   Counsel also has filed a brief that includes a

summary of the history and facts of the case, issues raised by Mother, and

counsel’s assessment of why those issues are meritless, with citations to

relevant legal authority.   Counsel has attached to his brief a copy of his

                                     -6-
J-S19015-16


letter to Mother, advising her that she may obtain new counsel or raise

additional issues pro se.5       Accordingly, counsel has substantially complied

with the requirements of Anders and Santiago. See Commonwealth v.

Reid, 117 A.3d 777, 781 (Pa. Super. 2015) (observing that substantial

compliance with the Anders requirements is sufficient). We, therefore, may

proceed to review the issues outlined in the Anders brief. In addition, we

must “conduct an independent review of the record to discern if there are

any     additional,      non-frivolous         issues   overlooked   by   counsel.”

Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa. Super. 2015)

(footnote omitted).

       Counsel’s Anders brief raises the following issues for our review:




____________________________________________


5
  We note that counsel’s letter to Mother is barely compliant with the
requirements of Anders. Counsel’s letter indicates only that he has filed an
Anders brief, and that, “you are advised of your right to retain new counsel,
proceed pro se or raise any additional points that she [sic] deems worthy of
the court’s attention.” Letter, 10/21/2015 (emphasis omitted). Counsel
does not indicate in the letter that he is attempting to withdraw as counsel,
nor does he explain what an Anders brief is. Counsel’s letter is also
potentially misleading given the typographical error noted supra. Had
Mother received only this letter from counsel, it is unlikely that she would
understand what was happening. Nonetheless, we conclude that counsel
has substantially complied with the requirements of Anders because Mother
was provided with a copy of counsel’s Anders brief, which contains a more
detailed description of the Anders procedure, and explains counsel’s
decision to withdraw.




                                           -7-
J-S19015-16


       [1.] Whether DHS has established that by clear and convincing
       evidence the basis for terminating Mother’s parental rights under
       23 Pa.C.S.[A.] [§] 2511(a)(1), (2), and (5)?[6]

       [2.] Whether the trial court’s decision to change the goal for
       Child to adoption was in best interest of Child?[7]

Anders brief at 18.

       We consider these issues mindful of our well-settled standard of

review.

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
____________________________________________


6
   Counsel is incorrect in stating that Mother’s parental rights were
terminated pursuant to Sections 2511(a)(1), (2), and (5) of the Adoption
Act. As discussed in greater detail, infra, Mother’s parental rights were
terminated pursuant to Sections 2511(a)(2), (5), (8), and (b).
7
  While Mother’s counsel suggests that Mother would like to challenge the
change of Child’s permanency goal to adoption, counsel does not discuss the
change of Child’s permanency goal in his brief. Counsel’s Anders brief does
include a section entitled, “Whether the trial court’s decision to change the
goal for the Child to adoption was in the best interest of Child?” However,
that section discusses the trial court’s decision to terminate Mother’s
parental rights pursuant to Section 2511(b). See Anders brief at 26. We
also note that Mother has failed to preserve a challenge to the trial court’s
goal change order for our review. Mother did not file a notice of appeal from
the court’s goal change order. Mother did not mention the goal change
order in her notice of appeal from the court’s termination decree, nor did she
challenge the court’s goal change order in her concise statement of errors
complained of on appeal. Thus, we consider only the decree terminating
Mother’s parental rights.



                                           -8-
J-S19015-16


       court’s decision, however, should not be reversed merely
       because the record would support a different result. We have
       previously emphasized our deference to trial courts that often
       have first-hand observations of the parties spanning multiple
       hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

       Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

       Initially, the focus is on the conduct of the parent. The party
       seeking termination must prove by clear and convincing
       evidence that the parent’s conduct satisfies the statutory
       grounds for termination delineated in Section 2511(a). Only if
       the court determines that the parent’s conduct warrants
       termination of his or her parental rights does the court engage in
       the second part of the analysis pursuant to Section 2511(b):
       determination of the needs and welfare of the child under the
       standard of best interests of the child. One major aspect of the
       needs and welfare analysis concerns the nature and status of the
       emotional bond between parent and child, with close attention
       paid to the effect on the child of permanently severing any such
       bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

       In this case, the trial court terminated Mother’s parental rights

pursuant to Sections 2511(a)(2), (5), (8), and (b).8     We need only agree

____________________________________________


8
  At the conclusion of the termination proceedings, the trial court announced
that it would terminate Mother’s parental rights pursuant to Sections
2511(a)(2), (5), (8), and (b). N.T., 5/15/2015, at 4. The court then
entered its termination decree, which indicated that Mother’s parental rights
were terminated pursuant to Sections 2511(a)(1), (2), (5), (8), and (b). On
(Footnote Continued Next Page)


                                           -9-
J-S19015-16


with the trial court as to any one subsection of Section 2511(a), as well as

Section 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Here,

we analyze the court’s decision to terminate under Sections 2511(a)(2) and

(b), which provide as follows.

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                           ***

             (2) The repeated and continued incapacity, abuse,
             neglect or refusal of the parent has caused the child
             to be without essential parental care, control or
             subsistence necessary for his physical or mental
             well-being and the conditions and causes of the
             incapacity, abuse, neglect or refusal cannot or will
             not be remedied by the parent.

                                           ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions

                       _______________________
(Footnote Continued)

August 18, 2015, the court entered an order indicating that it was amending
the termination decree by removing Section 2511(a)(1).            The court
explained that Section 2511(a)(1) was included in the termination decree by
mistake, and that it did not terminate Mother’s parental rights pursuant to
that section.



                                           - 10 -
J-S19015-16


     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted)).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.          To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002) (citations omitted).

     Instantly, the trial court found that Mother has been incapable of

providing Child with the essential parent care, control, and subsistence

necessary for her mental and physical well-being, and that Mother is unable

to remedy the causes of her parental incapacity.        Trial Court Opinion,

9/18/2015, at 4-6.   The court emphasized Mother’s failure to comply with

her FSP objectives, including Mother’s failure to obtain drug and alcohol and

mental health treatment, Mother’s refusal to complete a parenting capacity



                                   - 11 -
J-S19015-16


evaluation, Mother’s lack of stable housing, and Mother’s inconsistent

visitation with Child. Id.

      After a thorough review of the record in this matter, we conclude that

the trial court did not abuse its discretion by terminating Mother’s parental

rights pursuant to Section 2511(a)(2). On the first day of the termination

hearing, September 25, 2014, DHS presented the testimony of Ms. Zakia

Snead. Ms. Snead testified that she is a foster care social worker at Jewish

Family and Children Services, and that she was assigned to this matter on

June 12, 2013.    N.T., 9/25/2014, at 7, 32.   Ms. Snead explained that an

Individual Service Plan (“ISP”) was prepared for Mother, and that Mother’s

ISP objectives included attending parenting classes, and obtaining drug and

alcohol and mental health treatment.    Id. at 16-17.   Ms. Snead reported

that Mother has not completed any of her ISP objectives. Id. at 16, 18.

      Ms. Snead explained that Mother completed a parenting class “early

on,” but she believed that it would be beneficial for Mother to attend a

second class. Id. at 41. With respect to drug and alcohol and mental health

treatment, Ms. Snead stated that Mother previously was attending mental

health treatment at the JFK Community Mental Health Center.       Id. at 17.

Mother left JFK in August of 2014.     Id. at 17, 41-42.    Mother also was

referred to the Wedge Recovery Centers for dual diagnosis treatment. Id. at

16-17. However, the Wedge was reporting that Mother was noncompliant.

Id. at 17. Ms. Snead did not know if Mother was attending mental health


                                   - 12 -
J-S19015-16


treatment elsewhere. Id. at 18. Ms. Snead further observed that Mother

did not have housing.    Id. at 16.    Ms. Snead noted that Mother changes

residences “every two months,” and that Mother had just provided her with

a new address on the day of the termination hearing. Id.

      Finally, Ms. Snead testified that she is responsible for scheduling visits

between Mother and Child.      Id. at 7-8.       At the time of the termination

hearing, Mother was offered biweekly supervised visits for one hour each.

Id. at 8, 40-41. Since Ms. Snead became involved in this matter, Mother

had attended only seven of the fifty-four visits that had been offered to her.

Id. at 9.   Ms. Snead explained that Mother called her “constantly” from

October of 2013 until February of 2014.           Id.   Mother reported that she

would not be attending visits because Father was physically abusing her, and

she was hiding from him.     Id.   Since February of 2014, Mother has been

calling and confirming her attendance at visits, but then not showing up. Id.

Ms. Snead described one occasion, in July of 2014, during which Mother

became very agitated during a visit.           Id. at 13-14.   “[Mother] became

aggressive. She started cursing, [and] throwing books.” Id. at 13.

      On March 10, 2015, the trial court heard the testimony of DHS social

worker, Jillian Johnston. Ms. Johnston testified that she was assigned to this

matter in October of 2013. N.T., 3/10/2015, at 9. Ms. Johnston explained

that Mother’s current FSP objectives “include mental health treatment and

following through with all treatment recommendations, for her to continue


                                      - 13 -
J-S19015-16


and complete [a] parenting capacity evaluation, for [Mother] to maintain

suitable   housing,     for   [M]other     to   comply   with   court-ordered   CEU

recommendations, and for [M]other to maintain visitation . . . .” Id. at 17.

       With respect to Mother’s mental health, Ms. Johnston testified that

Mother “has serious mental health concerns . . . that need to be addressed

on a consistent basis, to include therapy and medication management.” Id.

at 19. Ms. Johnston stated that Mother attended mental health treatment at

COMHAR from October of 2014 until December of 2014.                     Id. at 18.

However, Mother informed Ms. Johnston in January of 2015 that she was no

longer attending treatment. Id. at 46. Ms. Johnston noted that Mother has

a tendency to start therapy and then stop, because Mother believes that she

does not need it.      Id. at 19.      Similarly, with respect to drug and alcohol

treatment, Ms. Johnston testified that Mother was evaluated at the CEU, and

that it was recommended that Mother attend an outpatient dual diagnosis

program. Id. at 26-27. Mother reported to Ms. Johnston that she attended

treatment “a couple times,” but then left the program. Id. at 27. Mother

claimed that she did not have drug and alcohol issues, and therefore did not

need drug and alcohol treatment.9 Id.



____________________________________________


9
 During the hearing, counsel for Mother indicated that Mother’s last positive
drug test took place on April of 2014, and that Mother tested positive for
opiates. N.T., 3/10/2015, at 47.



                                          - 14 -
J-S19015-16


      Ms. Johnston further testified that Mother did not complete a parenting

capacity evaluation.   Id. at 11.   When asked to complete an evaluation,

Mother claims that she has already done so.        Id.    Concerning Mother’s

housing, Ms. Johnston noted that she encountered Mother during a home

assessment of Father’s residence in December of 2014. Id. at 21. At that

time, Mother reported that she did not live with Father, but actually lived

next door. Id. Ms. Johnston believed that Mother actually is residing with

Father, because the residence next door where Mother claimed she was

living is in very poor condition. Id. at 21-22. Ms. Johnston acknowledged

that Father’s housing is appropriate.    Id. at 43, 49.     Ms. Johnston also

acknowledged that Mother was now visiting Child more frequently than she

had in the past. Id. at 26, 43.

      Thus, the record supports the finding of the trial court that Mother has

been incapable of providing Child with the essential parent care, control, and

subsistence necessary for her mental and physical well-being, and that

Mother is unable to remedy the causes of her parental incapacity.      At the

time the court entered its termination decree, on May 15, 2015, Child had

been in foster care for almost four and a half years.       During that time,

Mother failed to attend drug and alcohol and mental health treatment

consistently.   Mother repeatedly failed to visit Child, failed to complete a

parenting capacity evaluation, and failed to maintain housing. While Mother

appears to have made some recent progress by visiting Child more


                                    - 15 -
J-S19015-16


consistently, it is clear Mother simply will not, and cannot, become a capable

parent for Child at any point in the foreseeable future. Mother is not entitled

to relief.

       We next consider whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(b). We have

discussed our analysis under Section 2511(b) as follows:

       Subsection 2511(b) focuses on whether termination of parental
       rights would best serve the developmental, physical, and
       emotional needs and welfare of the child. In In re C.M.S., 884
       A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
       “Intangibles such as love, comfort, security, and stability are
       involved in the inquiry into the needs and welfare of the child.”
       In addition, we instructed that the trial court must also discern
       the nature and status of the parent-child bond, with utmost
       attention to the effect on the child of permanently severing that
       bond. However, in cases where there is no evidence of a bond
       between a parent and child, it is reasonable to infer that no bond
       exists.   Accordingly, the extent of the bond-effect analysis
       necessarily depends on the circumstances of the particular case.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010) (citations

omitted).

       Here, the trial court found that terminating Mother’s parental rights

would best serve Child’s needs and welfare. Trial Court Opinion, 9/18/2015,

at 9. The court reasoned that there is no bond between Mother and Child,

and that Child will not suffer irreparable harm if Mother’s parental rights are

terminated. Id. at 8-9. The court also observed that Child is bonded with

her foster parents, and refers to them as “Mom” and “Dad.” Id. at 8.




                                     - 16 -
J-S19015-16


      We again conclude that the orphans’ court did not abuse its discretion.

Ms. Snead testified that Child “doesn’t have any bond with mom at all,” and

that “[t]here’s no relationship at all” between Mother and Child.         N.T.,

9/25/2014, at 11, 13. Ms. Snead noted that Child did not appear interested

in spending time with Mother during her visits.       Id. at 11.   Ms. Snead

reported that Child is “doing wonderful” in her current foster home. Id. at

21. Child calls her foster parents “Mom and [D]ad,” and Ms. Snead opined

that Child is bonded with her foster parents.    Id. at 21-22. Ms. Johnston

agreed that Child is thriving in her current foster home, where she has

resided since she was approximately four months old. N.T., 3/10/2015, at

52, 25. Child treats her foster parents as her parents, and she is “extremely

attached to her foster father.” Id. at 24-25.

      Thus, the record supports the conclusion of the trial court that it would

best serve Child’s needs and welfare to terminate Mother’s parental rights.

Child has spent nearly her entire life in the same foster home.        Child is

bonded with her foster parents, and it is abundantly clear that Child should

not be removed from their care. In contrast, Child has no bond with Mother,

and Child will not suffer irreparable harm if Mother’s parental rights are

terminated.

      Accordingly, our independent review of Mother’s claims demonstrates

that they do not entitle her to relief.   Moreover, our review of the record

does not reveal any non-frivolous issues overlooked by counsel.           See


                                    - 17 -
J-S19015-16


Flowers, 113 A.3d at 1250.        Therefore, we grant counsel’s petition to

withdraw, and affirm the trial court’s decree.

      Petition to withdraw granted. Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/4/2016




                                    - 18 -